UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811 02955 Exact name of registrant as specified in charter: NRM Investment Company Address of principal executive offices: NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Name and address of agent for service: John H. McCoy, President, NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Registrant’s Telephone Number:(610) 995-0322 Date of fiscal year end:August 31 Date of Reporting Period: Period ending February 29, 2012 ITEM 1 - REPORTS TO STOCKHOLDERS A copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act is attached hereto. ITEM 2 -CODE OF ETHICS This is a semi-annual report. A response is not required. ITEM 3. -AUDIT COMMITTEE FINANCIAL EXPERT This is a semi-annual report. A response is not required. ITEM 4. ACCOUNTANT FEES AND SERVICES This is a semi-annual report. A response is not required. ITEM 5. - Registrant is not a listed issuer. ITEM 6 - SCHEDULE OF INVESTMENTS The information is included as part of the report to shareholders filed under Item 1 of this report and attached hereto. ITEMS 7, 8, 9– PROXY VOTING POLICIESAND PURCHASES OF EQUITY SECURITIES The information requested is not applicable to this open-end company. ITEM 10 – SUBMISSION OF MATTERSTO A VOTE OF SECURITY HOLDERS The registrant does not have shareholder nominating procedures in place and has had no such procedures in the past. ITEM – 11 CONTROLS AND PROCEDURES The Fund’s President -Treasurer and the Fund’s regularly employed accountant have concluded that the Fund’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act) provide reasonable assurances that material information relating to the Fund is made known to them by the appropriate persons, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. Item 12 – Exhibits The required certifications are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NRM Investment Company By: /s/ John H. McCoy John H. McCoy, President and Treasurer Date: 4/25/12 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ John H. McCoy John H. McCoy, President and Treasurer Date: 4/25/12 By: /s/ Edward Fackenthal Edward Fackenthal, Counsel and Assistant Secretary Date: 4/25/12 NRM Investment Company Semi-Annual Report February 29, 2012 Table of Contents Page No. Total Returns 2 Performance at a Glance 2 Advisor’s Report 2 Performance Summary 4 Financial Statements: Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Fund’s Expenses 20 Statement Regarding Availability of Proxy Voting Policies and Procedures 22 Selection of Investment Advisor 23 1 NRM Investment Company Semi-Annual Report February 29, 2012 Total Returns Six Months Ended February 29, 2012 Total Return NRM Investment Company % Composite Index1 % 1 60% Barclays 5 Yr Muni / 40% ML PFD Stock DRD Eligible (9/1/09 to 7/31/10) 60% Barclays 5 Yr Muni / 20% S&P 500/ 20% CPI (8/1/09 to 2/29/12) Performance at a Glance Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains NRM Investment Company $ Advisor’s Report The portfolio performance for the six month period ended February 28, 2011 was positively impacted by the portfolio’s municipal bond holdings. The municipal bond holdings returned 3.46% compared to 2.76% for the benchmark Barclays Capital 5-year Municipal Bond Index. State and local governments continued to see increases in tax collections and other revenues. Market demand for tax-exempt bonds improved as a result of these fundamentals. Concerns over future income tax rates also contributed to demand, helping to support the market. We expect the municipal bond market to be subject to volatility as a result of increasing campaign rhetoric regarding tax policies as we approach the November election. We continue to believe that tax-exempt municipal bonds are attractively valued on an after-tax basis relative to other sectors of the bond market. The Fund’s total portfolio performance for the six month period was 3.83%. The portfolio’s equity holdings returned 9.36% for the six month period. This performance lagged the S&P 500 Index performance of 13.31% for the period primarily due to the portfolio’s exposure to stocks and funds tied to the metals, mining and natural resources sector. As an indication of that sector’s performance for the period, the spot market price of Gold declined 7.1% from $1825.72/oz to $1696.85/oz.In our opinion, current valuations on the high quality, dividend-paying stocks in the portfolio remain attractive and are supported by continued strength in corporate earnings as well as their dividend payments.Despite the valuation positives, the market may still be subject to continued volatility as a result of the US elections and concerns regarding Europe. Looking forward, we believe the portfolio’s combination of a defensively postured bond portfolio and an equity portfolio comprised of high quality, dividend-paying stocks and stocks with exposure to natural resources will result in performance consistent with the objectives of the Board of Directors. 2 NRM Investment Company Semi-Annual Report February 29, 2012 The Asset Allocation as ofFebruary 29, 2012 is presented below: Availability of Quarterly Portfolio Schedule The Fund files its complete schedule of portfolio holdings with the Commission for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the Commissions website at http://www.sec.gov and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 3 NRM Investment Company Semi-Annual Report February 29, 2012 Performance Summary All of the returns in this report represent past performance which is not a guarantee of future results that may be achieved by the Fund.( Current performance may be lower or higher than the performance data cited.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or the sale of Fund shares. 4 NRM Investment Company Semi-Annual Report February 29, 2012 PERIOD ACTUAL CURRENT INDEX PRIOR INDEX 08/31/02 4.40% 6.69% 6.69% 08/31/03 3.96% 3.70% 3.70% 08/31/04 5.59% 4.49% 4.49% 08/31/05 3.76% 1.76% 1.76% 08/31/06 4.40% 2.27% 2.27% 08/31/07 -5.79% 3.46% 3.46% 08/31/08 -.37% -5.62% -5.62% 08/31/09 -9.20% -8.45% -8.45% 08/31/10 9.71% 10.92% 12.65% 08/31/11 11.59% 6.64% 5.48% 02/29/12 3.83% 6.69% 8.83% 5 NRM Investment Company Schedule of Investments February 29, 2012 Principal Amount or Shares Fair Value Municipal Bonds –53.5% General Obligation Bonds –11.1% Pittsburgh, Pennsylvania, 5.00%, due 9/1/12, callable 3/1/12 at 100 (AMBAC) $ Philadelphia, Pennsylvania School District, 5.625%, due 8/1/15, callable 8/1/12 at 100 (FGIC) Pittsburgh, Pennsylvania, Refunding, 5.25%, due 9/1/16 Puerto Rico, 5.50%, due 7/1/17 Will County, Illinois, 5.0%, due 11/15/24 Richland County, South Carolina Broad River Sewer System, 5.375%, due 3/1/30, callable 3/1/13 Total General Obligation Bonds Housing Finance Agency Bonds - 1.6% Louisiana LOC Government Environmental Facilities Community Development Authority, Multi-family Housing, 4.25%, due 4/15/39, put 4/15/16 at 100.00 Total Housing Finance Agency Bonds Other Revenue Bonds – 40.8% Parkland, Pennsylvania School District, 5.375%, due 9/1/15 (FGIC) Pennsylvania Infrastructure Investment Authority, 5.00%, due 9/1/12 Pennsylvania State Higher Educational Facilities Authority, 5.50%, prerefunded 1/01/16 Philadelphia, Pennsylvania Wastewater, 5.00%, due 7/1/14 Pennsylvania State Turnpike Commission, 5.25%, due 12/1/14, callable 12/1/10 at 100 (AMBAC) Pennsylvania State Turnpike Commission, 5.25%, due 12/1/15, callable 12/1/10 at 100 (AMBAC) Allegheny County Sanitation Authority, Sewer Revenue,5.00%, due 12/1/23, callable 12/1/15 at 100 Allegheny County, Pennsylvania Higher Educational Building Authority, 5.50%, due 3/1/16, callable 6/15/12 at 100 (AMBAC) Pennsylvania State Higher Educational Facilities Authority, 5.0%, due 6/15/16, callable 6/15/12 at 100 (AMBAC) The accompanying Notes are an integral part of these financial statements. 6 NRM Investment Company Schedule of Investments (Continued) February 29, 2012 Principal Amount or Shares Fair Value Municipal Bonds – 53.5% (Continued) Other Revenue Bonds – 40.8% (Continued) Chester County, Pennsylvania Health and Educational Authority (Devereux), 5.00%, due 11/1/18 $ New York State Dorm Authority, 5.00%, due 7/01/17,Callable 7/01/16 at 100 (SIENA) Pennsylvania State Public School BuildingAuthority, 5.00%, due 5/15/22 Pennsylvania State Higher Educational Facilities Authority (University of Pennsylvania Health System), 4.75%, due 8/15/22, callable 8/15/19 at 100 Allegheny County, Pennsylvania Hospital Development Authority (University of Pittsburgh Medical School), 5.00%, due 8/15/23, callable 8/15/19 at 100 Jefferson County, Kentucky Capital Projects Corporation, 4.375%, due 6/01/26, callable 6/1/17 at 100 Spring Texas Independent School District, 5.00%, due 8/15/26, callable 08/15/14 North Carolina Medical Care Community Mortgage Revenue (Chatham Hospital), 5.25%, due 8/1/26, callable 2/1/17 at 100 (MBIA) Virginia Port Facilities Authority, 4.50%, due 7/1/30, callable 7/1/19 at 100 Pennsylvania State Higher Educational Facilities Authority (St. Joseph University), 5.75%, due 11/1/30, callable 11/1/20 at 100 Delaware Valley, Pennsylvania Regional Finance Authority, 5.75%, due 7/01/32 Total Other Revenue Bonds Total Municipal Bonds (Cost $6,135,887) Common Stocks – 27.3% Consumer Discretionary – 4.7% Genuine Parts Co. Heinz, HJ Home Depot Inc. McDonalds Corp. Pepsico Total Consumer Discretionary The accompanying Notes are an integral part of these financial statements. 7 NRM Investment Company Schedule of Investments (Continued) February 29, 2012 Common Stocks (Continued) – 27.3% Consumer Staples – 3.3% Altria Group, Inc. $ Kimberly Clark Corp. Procter & Gamble Co. Total Consumer Staples Energy – 3.5% Conocophillips Royal Dutch Shell, PLC, ADR Total Fina Elf SA, ADR Total Energy Financials – 2.6% Blackrock, Inc. M&T Bank Corp. NYSE Euronext Total Financials Health Care – 3.9% Bristol Myers Squibb Co. Glaxosmithkline PLC, ADR Johnson & Johnson Merck & Co., Inc. Total Health Care Industrials – 3.7% Caterpillar, Inc. Eaton Corp. General Electric Co. United Parcel Service, Inc. Class B Waste Management Inc. Total Industrials Information Technology – 1.4% Automatic Data Processing, Inc. Intel Corp. Total Information Technology The accompanying Notes are an integral part of these financial statements. 8 NRM Investment Company Schedule of Investments (Continued) February 29, 2012 Common Stocks (Continued) – 27.3% Materials – 1.0% Air Products & Chemicals, Inc. $ DuPont E.I. DeNemours & Co. Total Materials Telecommunications – 1.3% AT & T, Inc. Verizon Communications Total Telecommunications Utilities – 1.9% Consolidated Edison, Inc. Exelon Corp. Total Utilities Total Common Stocks (Cost $2,726,418) Exchange Traded Funds – 9.2% Ishares Comex Gold Trust* SPDR Gold Trust* JPMorgan Chase & Co Aleran ML ETN Total Exchange Traded Funds (Cost $803,815) Mutual Funds – 6.0% Pimco Real Return Strategy Fund VanguardPrecious Metals & Mining Fund Total Mutual Funds (Cost $713,736) Real Estate Investment Trusts – 2.0% Capital Trust, Inc.* (Cost $765,147) Short-Term Investments - at Cost Approximating Fair Value - 2.0% Federated Pennsylvania Municipal Cash Trust #8 – (Cost $241,822) Total Investments - 100% (Cost $11,386,825) $ * Represents non-income producing security during the period. The accompanying Notes are an integral part of these financial statements. 9 NRM Investment Company Statement of Assets and Liabilities February 29, 2012 Assets Investments at fair value (cost $11,386,825) $ Cash Interest and dividends receivable Prepaid expenses Total Assets Liabilities Dividends payable Due to advisor Accrued expenses and other liabilities Total Liabilities Net Assets, Applicable to 3,318,376 outstanding Shares, Equivalent to $3.61 a Share $ Net Assets consist of: Capital Stock ( par value $.01/share, 10,000,000 shares authorized, 3,318,376 issued and outstanding) $ Paid-in capital Accumulated undistributed net investment income Accumulated realized loss oninvestments ) Unrealized appreciationof investments Net Assets $ The accompanying Notes are an integral part of these financial statements. 10 NRM Investment Company Statement of Operations Six-Month PeriodEnded February 29, 2011 Investment Income Interest $ Dividends ( net of $1,035 foreign taxes withheld) Expenses Investment advisory fees Custodian fees Transfer and dividend disbursing agent fees Legal and professional fees Directors’ fees 1 Insurance Capital stock tax2 Miscellaneous Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain from investment transactions Capital gain distributions received from portfolio companies Net unrealized appreciation of investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ 1. Includes amounts paid and accrued to all directors and there are no other payments to directors and officers or other persons serving in that capacity. 2.Capital stock tax represents the amounts due the State of Pennsylvania , by statue, based on a two-part formula:1.)based on a fixed amount per million dollars of net asset value; and 2.) a percentage applied to undistributed gross income applicable to Pennsylvania residents. The accompanying Notes are an integral part of these financial statements. 11 NRM Investment Company Statements of Changes in Net Assets Period Year Ended February 29, 2012 and August 31, 2011 February 29, 2012 August 31,2011 Increase(Decrease) in Net Assets from Operations Net investment income $ $ Net realized gain(loss) from investment transactions Capital gain distributions received from portfolio companies Net unrealized appreciation (depreciation) of investments Net Increase (Decrease) in Net Assets Resulting from Operations Distributions to Shareholders from Net Investment Income ) ) Capital Share Transactions ) ) TotalIncrease in Net Assets Net Assets - Beginning of Year Net Assets - End ofYear ( includes undistributed net investment income $11,620 and $6,388, respectively) $ $ The accompanying Notes are an integral part of these financial statements. 12 NRM Investment Company Financial Highlights Period Ended February 29, 2012, August 31, 2011, 2010, 2009, 2008, and 2007 2/29/12 Unaudited Per Share Data (for a share outstanding throughout the indicated period) Net asset value, beginning of year $ Net investment income (loss) (a) ) ) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) ) ) Less distributions: Dividends from capital gains - ) Dividends from net tax-exempt income ) Dividends from net taxable income ) Total Distributions ) Net Asset Value, End of Period $ Total Return (Loss) (b) % % % %) %) %) Ratios/Supplemental Data Net assets, end of period/year (in thousands) $ Ratio of expenses to average net assets % %* % Ratio of net investment income (loss) to average net assets % %) portfolio turnover rate % (a) Per share net investment income(loss) has been determined using the average shares method. (b) Assumes reinvestment of all dividends and distributions. * Excludes the recovery of environmental claims and related costs. The accompanying Notes are an integral part of these financial statements. 13 NRM Investment Company February 29, 2012 Notes to Financial Statements Note 1 - Nature of Business and Significant Accounting Policies Nature of Business NRM Investment Company (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company.The investment objective of the Fund is to maximize and distribute income and gains on a current basis.Its secondary objective is preservation of capital.The Fund generally invests in both bond and equity markets and is subject to the risks and uncertainty inherent therein. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States of America. Valuation of Investments Investments in securities (other than debt securities maturing in 60 days or less) traded in the over-the-counter market, and listed securities for which no sale was reported on the last business day of the year, are valued based on prices furnished by a pricing service.This service determines the valuations using a matrix pricing system based on common bond features such as coupon rate, quality and expected maturity dates.Securities for which market quotations are not readily available are valued by the investment advisor under the supervision and responsibility of the Fund’s Board of Directors.Investments in securities that are traded on a national securities exchange are valued at the closing prices.Short-term investments are valued at amortized cost, which approximates fair value. Investment Transactions and Related Investment Income Investment transactions are accounted for on the date the securities are purchased or sold (trade date).Realized gains and losses from investment transactions are reported on the basis of identified cost for both financial and federal income tax purposes.Interest income is recorded on the accrual basis for both financial and income tax reporting. Dividend income is recognized on the ex-dividend date.In computing investment income, the Fund amortizes premiums over the life of the security, unless said premium is in excess of any call price, in which case the excess is amortized to the earliest call date.Discounts are accreted over the life of the security.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Transactions with Shareholders Fund shares are sold and redeemed at the net asset value.Transactions of these shares are recorded on the trade date.Dividends and distributions are recorded by the Fund on the ex-dividend date. Federal Income Taxes It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and distribute substantially all of its net investment income and realized net gain from investment transactions to its shareholders and, accordingly, no provision has been made for federal income taxes. 14 NRM Investment Company February 29, 2012 Notes to Financial Statements Note 1 - Nature of Business and Significant Accounting Policies - Continued Federal Income Taxes - Continued Under ASC 740-10, Income Tax Risks, the Fund recognizes the tax benefits of certain tax positions only where the position is “more likely than not” to be sustained assuming examination by authorities.GAAP requires management of the Fund to analyze all open tax years, fiscal years 2008-2011, as defined by IRS statute of limitations for all major industries, including federal tax authorities and certain state tax authorities.As of and during the period ended February29, 2012, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examinations in progress and is not aware of any tax positions for which it is reasonably possible that the total tax amounts of unrecognized tax benefits will significantly change in the next twelve months. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts ofincreases and decreases in net assets from operations during the reporting period.Actual results could differ from those estimates. Note 2 - Investment Advisor and Management Fees and Other Transactions with Affiliates Advisory Agreement - The Fund has an Investment Advisory Agreement with Haverford Financial Services, Inc. (“the Advisor”).The Advisor manages the Fund’s investments and business affairs subject to the supervision of the Board of Directors.Under the Investment Advisory Agreement, the Fund compensates the Advisor for its investment advisory services at the annual rate of 0.30% of the Fund’s net assets, payable in advance, on a quarterly basis, based upon the net assets of the Fund as of the last day of the previous calendar quarter.The Fund is responsible for its own operating expenses.The Advisor earned $37,063 in advisory fees for the period ended February29, 2012 and the Fund owed the Advisor $5,667 at February 29, 2012. Other Transactions with Affiliates - The Chief Executive Officer of the Advisor is on the Board of Directors of the Fund. The beneficial ownership, either directly or indirectly, or more than 25% of the voting securities of a fund creates a presumption of control of the fund, under Section 2 (a) (9) of the 1940 Act.As of February29, 2012, the Fund’s President and Chairman of the Board held approximately 84.91% of the outstanding shares of the Fund and may be deemed to control the Fund. Note 3 - Purchases and Sales of Investment Securities Cost of purchases and proceeds from sales and maturities of investment securities, other than short-term investments, aggregated $724,714 and $668,349, respectively, during the period ended February29, 2012. 15 NRM Investment Company February 29, 2012 Notes to Financial Statements Note 4 –Fair Value Measurements The Fund adopted guidance on fair value measurements, issued by the Financial Accounting Standards Board (FASB) ASC 820-10, “Fair Value Measurements”. ASC 820-10 establishes a fair value hierarchy that prioritizes the inputs to valuation methods used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of fair value hierarchy under ASC 820-10 are as follows: Level 1 – Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities. Level 2- Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level 3- Prices or valuation techniques that require inputs that are both significant to fair value measurement and unobservable (i.e. support with little or no market value activity). For financial assets measured at fair value on a recurring basis, the fair value measurement by the level within the fair value hierarchy used as at February 29, 2012 are as follows: Description Total (Level 1- Quoted Prices in Active Markets for Identical Assets) (Level 2- Significant Other Observable Inputs) (Level 3- Significant Unobservable Inputs) Municipal Bonds $ $
